DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 filed July 06, 2020 are presented for examination. Claims 1-20 are pending. Currently, claims 1-20 are restricted.
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 drawn to a method for authenticating data representative of a touch screen using cryptographic signature. 
II.	Claims 18-20 drawn to a method for parallax correction for a touch screen, more spherically parallax correction for electronically generated visual images on a display surface of a touch screen.
2.	Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
3.	In the instant case, 
Invention I is directed to method, comprises receiving a request to load a touch screen layout; obtaining data representative of the touch screen layout by a touch screen module; authenticating the data representative of the touch screen layout; and loading the touch screen layout by the touch screen module responsive to successfully authenticating the data representative of the touch screen layout. The method uses digital signature and asymmetric key cryptography. 
Invention II is directed to a method, comprises determining an amount of parallax and refraction for an electronically generated visual image on a display surface that passes through and airgap between the display surface and a touch screen medium, and passes through the touch screen medium that is prone to causing apparent image displacement, the Docket No. 025013-0297 Page 30 of 33amount of parallax is determined for a maximum predetermined angle relative to the display surface; determining a mechanical tolerance between the display and the touch screen medium; determining a worst case variation based on the amount of parallax, refraction, and mechanical tolerance; assigning a touch area adjacent to at least a portion of the perimeter of the visually generated electronic image extending a distance from the portion of the perimeter of the visually generated electronic image corresponding to the worst case variation where a touch input in the touch area is considered the same as touching the electronically generated electronic image; and generating a signal by a circuit coupled with the touch screen medium in response to detecting a touch input in the assigned touch area adjacent to at least a portion of the perimeter of the visually generated electronic image indicating that the visually generated electronic image was touched.
Inventions I and II clearly have a materially different design, mode of operation, function, or effect.
The recited invention I does not require parallax correction for a touch screen and invention II does not require authenticating touch screen using cryptographic signature. These are mutually exclusive limitations.
The recited limitations in both inventions are not obvious variants and they operate differently and have different modes of operation.
From the above discussions, it is clear that inventions I and II operate differently and have different modes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWNCHOY RAHMAN/
Primary Examiner, Art Unit 2438